       Case 3:18-cv-07354-WHA Document 188-1 Filed 12/12/19 Page 1 of 5




 1   Amanda L. Groves (SBN: 187216)
     agroves@winston.com
 2   Morgan E. Stewart (SBN: 321611)
     mstewart@winston.com
 3   WINSTON & STRAWN LLP
     101 California Street, 35th Floor
 4   San Francisco, CA 94111-5802
     Telephone: (415) 591-1000
 5   Facsimile: (415) 591-1400

 6   Kobi K. Brinson (Admitted pro hac vice)
     kbrinson@winston.com
 7   Stacie C. Knight (Admitted pro hac vice)
     sknight@winston.com
 8   WINSTON & STRAWN LLP
     300 South Tryon Street, 16th Floor
 9   Charlotte, NC 28202
     Telephone: (704) 350-7700
10   Facsimile: (704) 350-7800

11   Attorneys for Defendant
     WELLS FARGO BANK, N.A.
12

13                                UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                    SAN FRANCISCO DIVISION
16    ALICIA HERNANDEZ, et al., individually and No. 3:18-cv-07354 WHA
      on behalf of all others similarly situated,
17                                                DECLARATION OF STACIE C. KNIGHT
                      Plaintiffs,                 IN SUPPORT OF DEFENDANT WELLS
18           v.                                   FARGO BANK, N.A.’S OPPOSITION TO
                                                  PLAINTIFFS’ RENEWED MOTION FOR
19    WELLS FARGO BANK, N.A.,                     CLASS CERTIFICATION
20                  Defendant.                          Date: January 15, 2020
                                                        Time: 8:00 a.m.
21                                                      Courtroom: 12
                                                        Judge: Hon. William H. Alsup
22

23

24

25

26

27

28

                     KNIGHT DECL. ISO OPPOSITION TO RENEWED MOTION FOR CLASS CERTIFICATION
                                          CASE NO. 3:18-CV-07354 WHA
         Case 3:18-cv-07354-WHA Document 188-1 Filed 12/12/19 Page 2 of 5




 1           I, Stacie C. Knight, hereby declare, under penalty of perjury, as follows:

 2           1.     I am Of Counsel at Winston & Strawn LLP, counsel for Defendant Wells Fargo Bank,

 3   N.A. (“Wells Fargo”) in this matter. I make this declaration based on my personal knowledge and in

 4   support of Wells Fargo’s Opposition to Plaintiffs’ Renewed Motion for Class Certification.

 5           2.     I am personally familiar with the facts set forth in this declaration. If called as a

 6   witness, I could and would competently testify to the matters stated herein.

 7           3.     My office represents Wells Fargo in six actions brought by individual putative class

 8   members in Florida (1 action), Kentucky (1 action), New Jersey (2 actions), New York (1 action),

 9   and Rhode Island (1 action).1 These plaintiffs all experienced a completed foreclosure, with the

10   exception of one New Jersey plaintiff, who sold the subject property via short sale. These Plaintiffs

11   have demanded damages ranging from over $116,000 to $1,137,893.40. My office also represents

12   Wells Fargo in three putative class actions filed by eight other putative class members in

13   Washington, New York, and Ohio, all of whom experienced a completed foreclosure.

14           4.     Attached as Exhibit 1 is a true and correct copy of relevant excerpts of the August 2,
15   2019 Wells Fargo 30(b)(6) Deposition of Carmen Bell.

16           5.     Attached as Exhibit 2 is a true and correct copy of Exhibit 408 to the August 2, 2019
17   Wells Fargo 30(b)(6) Deposition of Carmen Bell.

18           6.     Attached as Exhibit 3 is a true and correct copy of Exhibit 406 to the August 2, 2019
19   Wells Fargo 30(b)(6) Deposition of Carmen Bell.

20           7.     Attached as Exhibit 4 is a true and correct copy of relevant excerpts of the November
21   14, 2019 Deposition of Susan Crawford.

22           8.     Attached as Exhibit 5 are true and correct copies of Exhibits 3, 6, and 7 to the June 6,
23   2019 Deposition of Plaintiff Debora Granja.

24           9.     Attached as Exhibit 6 is a true and correct copy of relevant excerpts of the June 11,
25   2019 Deposition of Plaintiff Troy Frye.

26

27   1
       The Rhode Island action was dismissed by the court without prejudice for lack of personal
     jurisdiction.
28
                                                         1
                      KNIGHT DECL. ISO OPPOSITION TO RENEWED MOTION FOR CLASS CERTIFICATION
                                           CASE NO. 3:18-CV-07354 WHA
       Case 3:18-cv-07354-WHA Document 188-1 Filed 12/12/19 Page 3 of 5




 1          10.      Attached as Exhibit 7 is a true and correct copy of Wells Fargo’s Responses to
 2   Plaintiffs’ Second Set of Interrogatories.
 3          11.      Attached as Exhibit 8 is a true and correct copy of relevant excerpts of the June 27,
 4   2019 Deposition of Plaintiff Coszetta Teague.

 5          12.      Attached as Exhibit 9 is a true and correct copy of relevant excerpts of the June 25,
 6   2019 Deposition of Plaintiff Tiffanie Hood.

 7          13.      Attached as Exhibit 10 are true and correct copies of Exhibits 194, 197, and 198 to
 8   the June 20, 2019 Deposition of Plaintiff Rose Wilson.

 9          14.      Attached as Exhibit 11 is a true and correct copy of relevant excerpts of the June 10,
10   2019 Deposition of Plaintiff Alicia Hernandez.
11          15.      Attached as Exhibit 12 are true and correct copies of Exhibits 20 and 23 to the June
12   10, 2019 Deposition of Plaintiff Alicia Hernandez.
13          16.      Attached as Exhibit 13 is a true and correct copy of relevant excerpts of the June 6,
14   2019 Deposition of Plaintiff Debora Granja.
15          17.      Attached as Exhibit 14 is a true and correct copy of relevant excerpts of the June 12,
16   2019 Deposition of Plaintiff Brenda Simoneaux.
17          18.      Attached as Exhibit 15 is a true and correct copy of the December 11, 2019
18   Deposition of Jerry de la Cruz (in rough format due to time constraints).
19          19.      Counsel for Wells Fargo has researched the extrinsic evidence rules of the

20   jurisdictions at issue here. To assist the Court, counsel prepared tables summarizing that research,

21   which are attached at Exhibit 16.
22          20.      Counsel for Wells Fargo also collected existing surveys regarding state consumer

23   protection statutes. True and correct copies of our compilation of these surveys are attached as

24   Exhibit 17.
25          21.      Attached as Exhibit 18 is a true and correct copy of the transcript of the November 6,
26   2019 hearing.

27          22.      Attached as Exhibit 19 is a true and correct copy of a redline comparing Plaintiffs’
28
                                                         2
                      KNIGHT DECL. ISO OPPOSITION TO RENEWED MOTION FOR CLASS CERTIFICATION
                                           CASE NO. 3:18-CV-07354 WHA
       Case 3:18-cv-07354-WHA Document 188-1 Filed 12/12/19 Page 4 of 5




 1   Proposed California Class Trial Plan (Dkt. 173-68) and Plaintiffs’ Proposed Plan for Nationwide

 2   Class Trial (Dkt. 173-69).

 3          23.     Attached as Exhibit 20 is a true and correct copy of the December 10, 2019
 4   Deposition of Sandra Campos (in rough format due to time constraints).

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
                     KNIGHT DECL. ISO OPPOSITION TO RENEWED MOTION FOR CLASS CERTIFICATION
                                          CASE NO. 3:18-CV-07354 WHA
     Case 3:18-cv-07354-WHA Document 188-1 Filed 12/12/19 Page 5 of 5




 1       I declare under penalty of perjury that the foregoing is true and correct.

 2       Executed on this 12th day of December 2019.

 3                                                /s/ Stacie C. Knight
                                               Stacie C. Knight
 4
                                               WINSTON & STRAWN LLP
 5                                             Attorneys for Defendant
                                               WELLS FARGO BANK, N.A.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
                  KNIGHT DECL. ISO OPPOSITION TO RENEWED MOTION FOR CLASS CERTIFICATION
                                       CASE NO. 3:18-CV-07354 WHA
